Opinion by
Judge Pryor:
We perceive no error in the judgment rendered by the court below. The appellant knew when he made the sale of the land to the appellee that the tract did not contain as much as two hundred and fifty acres. He himself then had a deed of record for the same land and by this deed his vendor conveys to him only two hundred and five acres. It was his duty to have dis*258closed this fact to the appellee at the time he sold him the land; this he failed to do, and should now be held responsible for the deficit.

Stratton, for appellant.


Bush, for appellees.

The judgment of the court below is affirmed.